Citation Nr: 0414927	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  04-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which granted service connection 
and assigned a 10 percent evaluation for tinnitus.  


FINDINGS OF FACT

1.  The veteran has bilateral tinnitus.

2.  The veteran has not alleged that his tinnitus has caused 
marked interference with employment or necessitated periods 
of hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.25(b), 4.86, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002, the veteran filed a claim for service 
connection for tinnitus.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  
That claim was granted by the RO in a January 2003 rating 
decision.  The RO assigned a 10 percent evaluation, effective 
October 2002.  The veteran appealed that decision, arguing 
that he is entitled to separate 10 percent ratings for each 
ear.  

Since the veteran appealed the initial rating assigned for 
this disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent rating for recurrent tinnitus.  
Note (1) that follows provides that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
See 38 C.F.R. § 4.87, DC 6260 (in effect from June 10, 2001).

By way of history, the Board notes that prior to June 10, 
1999, a 10 percent evaluation was assigned when tinnitus was 
"persistent as a symptom of head injury, concussion or 
acoustic trauma".  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
Effective June 10, 1999, VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The regulation as revised in June 1999 provides 
for evaluation of recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  As noted, a 10 percent 
evaluation is assigned under the current criteria when 
tinnitus is recurrent.  Id.  

The Board notes that DC 6260 was revised again effective June 
13, 2003 to clarify that separate ratings for each ear are 
not warranted for tinnitus.  In particular, the following two 
Notes were added to DC 6260.  

Note (2):  Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3):  Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

In addition, the VA's Office of the General Counsel (OGC) 
recently issued an opinion on this issue.  In VAOPGCPREC 2-
03, OGC noted that "tinnitus is the perception of sound in 
the absence of an acoustic stimulus."  VAOPGCPREC 2-03 at p. 
2, citing The Merck Manual 665 (17th ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to DC 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; "Phantom auditory perception (tinnitus): 
mechanisms of generation and perception", Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of DC 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

Thus, although the note to the June 2003 amendment clearly 
sets forth the prohibition against separate evaluations for 
tinnitus in each ear, applying this prohibition would not 
have a retroactive effect in this case.  According to 
VAOPGCPREC 2-2003 noted above, this prohibition had already 
existed in DC 6260 as in effect prior to June 10, 1999 and as 
amended as of that date.  Therefore, the prohibition against 
separate evaluations for tinnitus in each ear had been in 
effect at the time that the veteran filed his claim in 
October 2002.  A precedential opinion of the OGC is as 
binding on the RO as it is on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 4.25(b) (2003), which provide, in pertinent part, that 
"except as otherwise provided in (the rating) schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions, if any."  To the extent that the veteran 
contends that he suffers from bilateral "disability" arising 
from a single disease entity, for which he is entitled to 
separate compensable evaluations, the Board notes that in 
Wanner v Principi, 17 Vet. App. 4 (2003), the Court directed 
that the Board must discuss the provisions of 38 C.F.R. 
§ 4.25(b) in cases involving an increased rating for 
tinnitus.  The Court held that Diagnostic Code 6260 (1998) 
was invalid since it was inconsistent with 38 U.S.C.A. § 1110 
(West 2002).  On appeal, the Federal Circuit reversed the 
Court's decision and concluded that:

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and content selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
rating schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' that [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 
2004).

Based on the foregoing, the Board finds that DC 6260 
precludes the assignment of separate disability ratings for 
bilateral tinnitus.  The Board concludes that there is no 
legal basis for a schedular evaluation in excess of 10 
percent for the veteran's service-connected tinnitus.  
Sabonis, 6 Vet. App. at 426 (where the law and not the 
evidence is dispositive of the issue, the claim must be 
denied because of a lack of entitlement under the law).  
Hence, the appeal is denied.

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to the veteran's appeal.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate any claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003). 

The facts of this case are not in dispute; rather, this case 
involves pure statutory and regulatory interpretation.  In 
this regard, the veteran has been awarded the maximum 
schedular rating allowed under applicable rating criteria.  
The Board also notes that the veteran has not claimed that he 
is entitled to an extraschedular evaluation based on his 
tinnitus.  38 C.F.R. § 3.321(b)(1).  The Court has 
specifically held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Accordingly, the VCAA is inapplicable to this case.


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



